Judgment unanimously reversed upon the law and upon the facts and the information dismissed and the fine remitted. The evidence is insufficient to establish beyond a reasonable doubt that the defendant suffered or permitted the premises to become disorderly. In order to find one guilty of such charge it must be found that the defendant “ knowingly allowed such things to occur and to continue ”. (Matter of Stanwood United v. O’Connell, 283 App. Div. 79, 82.) Such a finding “would have to be bottomed upon a showing either of more than a single event or the showing of a demonstrated attitude toward that happening which indicated acquiescence ”. (Matter of Stanwood United v. O’Connell, supra.) There is insufficient evidence here to establish either the requisite other events or acquiescence or that the defendant was even aware of the acts complained of. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.